Citation Nr: 1413969	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to service connected right ankle disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.

3. Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 1961 to March 1962.  Afterwards, the Veteran continued to serve in the reserves, including a period of active duty for training from June 1965 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board notes that in the September 2012 Board Hearing the Veteran indicated the claim for service connection for a left hip disability, to include as secondary to service connected right ankle disability, should have been for a right hip disability.  The issue of service connection for a right hip disability, to include as secondary to service connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability and entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

At the September 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left hip disability, to include as secondary to service connected right ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a left hip disability, to include as secondary to service connected right ankle disability.  38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the September 2012 Board hearing, the appellant stated he wished to withdraw his appeal of the issue of entitlement to service connection for a left hip disability, to include as secondary to service connected right ankle disability.  As such, the appellant has withdrawn the issue of entitlement to service connection for a left hip disability.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal of entitlement to service connection for a left hip disability, to include as secondary to service connected right ankle disability, is dismissed.
REMAND

Reviewing the February 2009 VA examination and etiological opinion, the Board concludes it is inadequate with respect to the claims for secondary service connection for a right hip disability and lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The United States Court of Appeals for Veterans Claims (Court) has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The Veteran was provided a VA examination to address whether the etiology of Veteran's right knee disability and lumber spine disability stemmed from his service connected right ankle disability.  According to the February 2009 VA examination report, the VA examiner opined that the Veteran's right hip disability is less likely as not "caused by or a result of" his right ankle disability.  The examiner provided a similar opinion in regards to the Veteran's lumbar spine disability.  These opinions are insufficient regarding the question of aggravation.  El-Amin, 26 Vet. App. at 140-141 ("caused by or result of" does not permit the examiner to opine on any question other than direct causation).    

In light of these deficiencies in the February 2009 VA examination and etiological opinion contained therein, the Board finds a new examination with opinion should be provided to address the Veteran's claims of service connection for a right knee disability, to include as secondary to a service-connected right ankle disability and service connection for a lumbar spine disability, to include as secondary to service-connected right ankle disability.  See generally Barr, 21 Vet. App. at 311.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed right knee disability and lumbar spine disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right knee disability is etiologically related to the Veteran's active military service?
 
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right knee disability is proximately due (caused by) to the Veteran's service-connected right ankle disability?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right knee disability has been aggravated beyond its normal progression by the Veteran's service-connected right ankle disability?

d. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disability is etiologically related to the Veteran's active military service?
 
e. If the answer to (d) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disability is proximately due (caused by) to the Veteran's service-connected right ankle disability?

f. If the answer to (e) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disability has been aggravated beyond its normal progression by the Veteran's service-connected right ankle disability?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


